Schneider, J.,
concurring. The record in this case does not warrant the court’s broad constitutional rule which overreaches any pronouncement of the Supreme Court of the United States.
There is no evidence that, prior to the trial, the defendant either was interrogated, or volunteered any statement, as to any matter relevant to the offense of which he was accused. Although he took the stand to offer an excuse for his alleged conduct, he was not cross-examined by the prosecutor, for example, as to whether he previously offered that excuse to the arresting officer. Thus, for the proseecutor to comment upon defendant’s failure to offer that excuse is to assert in argument an assumed fact unsupported by any evidence produced on the trial and is ground for reversal regardless of Miranda or Griffin. See 53 American Jurisprudence 386; Andrews v. State (1912), 15 C. C. (N. S.), 241.
I do not quarrel with the rule of Griffin that a defendant in a criminal cause who chooses to exercise his right not to testify in his own behalf is protected against unfavorable comment to the jury on the exercise of his privilege. But, it does not follow, when an accused offers himself as a witness under oath in his own behalf, thereby placing his credibility in issue, that the Constitution prevents his credibility from being tested by evidence of past behavior connected with the offense for which he was on trial, as well as by evidence of prior adjudications of his transgressions against the law.